Title: To Alexander Hamilton from Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 2 June 1794
From: Willink, Wilhem,Willink, Jan,Van Staphorst, Nicholaas,Van Staphorst, Jacob,Hubbard, Nicholas
To: Hamilton, Alexander



Amsterdam 2 June 1794
Sir!

We had the pleasure to address you the 13 Ultimo, and are since deprived of your esteemed favors.
The Draft of the Bank of the United States upon us No. 463 to the order of Sl. Meredith Esq. Treasurer f. 100000.–.– has reached us, and been placed to the Credit of the United–States, whose Account Current with us up to 31 May last, You have inclosed; The Balance thereon due by us Holld. Cy. f 1442654.17.8 We transfer to their credit in a new Account.
We have the pleasure to announce you, that we have pushed the undertaking for the Loan of




1 January last, so far as—
f 2667000.–.–


And thus there remain unengaged, but
"   333000.–.–


To compleat the whole Sum of—
f 3000000.–.–


We cannot help reverting with inexpressible Satisfaction, to the Resolution We took to launch this Loan upon the Market, at the only critical Moment success could have attended it, while that Success has been so necessary, to insure the punctual Discharge of the Engagements of the United States in Holland for some time to come, at a Period when Circumstances do not justify our holding out to you, any hopes of succeeding soon to effect a New Negotiation, and that it may become difficult with you, to make in time and securely, the needful Remittances, to preserve here unsullied, the needful Remittances, to preserve here unsullied, the Credit of your Government.
We are respectfully Sir!   Your most obedient and humble Servants

Wilhem & Jan WillinkN & J. Van Staphorst & Hubbard
Triplicate
Alexander Hamilton Esqr.

 